

116 S1520 IS: National Flood Insurance Program Extension Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1520IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Kennedy (for himself, Mr. Menendez, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reauthorize the National Flood Insurance Program.1.Short titleThis Act may be cited as the National Flood Insurance Program Extension Act of 2019.2.Reauthorization of National Flood Insurance Program(a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking May 31, 2019 and inserting September 30, 2019.(b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking May 31, 2019 and inserting September 30, 2019.(c)Retroactive effective dateIf this Act is enacted after May 31, 2019, the amendments made by subsections (a) and (b) shall take effect as if enacted on May 31, 2019.